Title: To George Washington from Edward Rutledge, 6 June 1780
From: Rutledge, Edward
To: Washington, George



Charles Town [S.C.] June 6th 1780.

My Situation my dear General as a Prisoner of War on Parole precludes me at present from delivering you my Sentiments on the State of Affairs, or an Account of the Manner in which we were reduced to it. I hope however that, the Day is not very distant, when I shall have it in my power to w[r]ite with more Freedom; until then I must be silent on the Subject of Politics. I must yet presume on our Friendship to request that if Major Pinckney of the 1st So. Carolina Regiment should go to the part of the World where you may be, you will shew him such Civilities & Acts of Kindness, as a brave officer, & my very particular Friend may require. From the earliest period of this Contest, to the present Hour, he has devoted his whole Time to the Service of his Country; & now quits his Wife, a numerous Family of Relatives & a very Easy Fortune, rather than yield to a power which he has abjured, & detests. He has

many Accomplishments & real Virtues. General Lincoln will give you any Information you may wish to know relative to my Situation & will assure yo. that I continue to be my dear General your very affectionate Friend

Edward Rutledge

